Sullivan, J.
(concurring). I believe that the result reached in this case is compelled by the Court of Appeals decision in People v Hollman (79 NY2d 181,191-192,194). While the initial stop was proper and provided a basis for a request for general information, e.g., license and registration and destination, there were no facts or circumstances which justified the Trooper’s request to "see what’s in the back of the truck.” At that point, under Hollman, the encounter became a common-law inquiry, which must be supported by a founded suspicion that criminality is afoot. (Supra, at 191-192,194; see also, People v Tejeda, 217 AD2d 932, 933, lv denied 87 NY2d 908 ["An officer’s request for consent to search a stopped vehicle must * * * be justified by a founded suspicion that criminal activity is afoot.”].) Completely absent here are any observations by the Troopers or any other facts which would provide them with a reason to suspect that the individuals had engaged in criminal conduct. None of the circumstances upon which the dissent relies — the occurrence of the stop on the first night of the hunting season, the early morning hour, the speed of the vehicle, the facts that its occupants were from New York City and that the same type of vehicle is sometimes used by hunters to transport illegal firearms and game — nor any combination thereof, justified such a suspicion. Since a founded suspicion that criminality was afoot was lacking, the inquiry which yielded defendant’s consent was improper and the court erred in upholding the search on this ground. (See, People v Hollman, supra, at 194.)